            Case 2:13-cr-00302-MCE Document 256 Filed 08/16/21 Page 1 of 1


1    Karyn H. Bucur
     State Bar No. 158608
2    24881 Alicia Parkway, #E-193
     Laguna Hills, CA 92653
3    Telephone: (949) 472-1092
     Email: khbucur@cox.net
4

5    Attorney for Defendant/Appellant
     JAMES SHERMAN
6

7
                          UNITED STATES DISTRICT COURT
8
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                ) Case No.: 2:13-CR-302 MCE
11                                            )
                 Plaintiff,                   ) ORDER
12                                            )
           v.                                 )
13                                            )
                                              )
14                                            )
     JAMES SHERMAN,                           )
15                                            )
                 Defendant.                   )
16                                            )
17
           Appellate counsel’s request for an order for the court reporter to transcribe
18
     the sealed proceedings of the Motion for New Counsel dated October 25, 2019 is
19
     GRANTED. The Court orders that the court reporter transcribe the sealed
20
     proceedings described above and deliver such transcript to defendant’s appellate
21
     counsel, Karyn H. Bucur.
22
           IT IS SO ORDERED.
23

24
     Dated: August 13, 2021

25

26

27

28




                                           ORDER - 1
